Citation Nr: 0802123	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for mechanical low back pain with MRI evidence of 
spondylosis prior to May 18, 2005.

2.  Entitlement to a disability evaluation in excess of 40 
percent for mechanical low back pain with MRI evidence of 
spondylosis from May 18, 2005.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1982 to March 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2005 rating 
determinations of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the August 2004 rating determination, the RO increased the 
evaluation for mechanical low back pain with MRI evidence of 
spondylosis from 10 to 20 percent, effective February 27, 
2004, the date of receipt of a statement from the veteran 
requesting an increased evaluation.  In a May 2005 rating 
determination, the RO increased the disability evaluation to 
40 percent disabling, effective May 18, 2005.  


FINDINGS OF FACT

1.  Prior to May 18, 2005, the veteran's mechanical low back 
pain with MRI evidence of spondylosis was manifested by 
limitation of forward flexion to approximately 30 degrees; 
she did not have incapacitating episodes or neurologic 
impairment.

2.  From May 18, 2005, the veteran's mechanical low back pain 
with MRI evidence of spondylosis has been manifested by 
limitation of forward flexion to approximately 20 degrees 
without incapacitating episodes or neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for mechanical low back pain with MRI evidence of spondylosis 
prior to May 18, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5235 to 5243 
(2007).

2.  The criteria for an evaluation in excess of 40 percent 
for mechanical low back pain with MRI evidence of spondylosis 
have not been met at any time during the appeal period.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5235 to 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In two letters dated in March 2004 letters and one dated in 
June 2004, the RO informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  These letters did 
not explicitly tell her to submit all relevant evidence in 
her possession.  The letters did tell her to submit medical 
evidence in her possession and to tell VA about relevant 
evidence and that it was her responsibility to ensure that VA 
received the evidence.  In a June 2005, letter she was told 
to advise the RO of any evidence or information that she 
thought would support her claim, and that if the evidence or 
information was in her possession, she should send it to VA.  
She was thereby put on notice to submit relevant evidence in 
her possession and she was not prejudiced by the failure of 
the RO to provide explicit notice to submit relevant evidence 
in her possession.

As the low back disorder has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  The VCAA letters provided notice as to the 
rating of disability.  

The veteran has not received VCAA notice with regard to an 
effective date.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

There was a timing deficiency with regard to the June 2005 
notice, but the deficiency was cured by readjudiaction of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

During the course of this appeal, the agency of original 
jurisdiction has set effective dates for the assigned 
ratings.  These actions should have provided actual notice 
regarding the effective date element.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007)  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2007).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating for Formula and Diseases 
and Injuries of the Spine, whichever 
method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In a September 2003 rating decision the RO granted service 
connection for mechanical low back pain, evaluated as 10 
percent disabling, effective the day following the veteran's 
discharge from service.

In February 2004, the veteran requested an increased 
evaluation for her service-connected low back disorder.  She 
noted that her back condition had recently worsened and that 
she had to spend the first 60 minutes of her day in a massage 
chair to help with her back stiffness.  

Outpatient treatment records submitted in support of her 
claim show that in October 2003, the veteran reported that 
three days earlier she had been closing a window when she 
felt a "pop" in the left lower back.  She began 
experiencing muscle spasm and difficulty sleeping.  She 
denied bowel changes, numbness or tingling.  X-rays of the 
lumbar spine showed findings most consistent with mild 
degenerative changes.  Diffuse osteopenia, which might well 
represent osteoporosis, was also present.  

At a November 2003 physical therapy session, the veteran was 
noted to have forward flexion to 75 degrees, extension to 5 
degrees, left side bending to 25 degrees, and right side 
bending to 20 degrees.  She was able to ambulate within 
normal limits.  

A February 2004 MRI of the lumbar spine revealed mild 
spondylosis but no herniated disk or central/foraminal 
stenosis.  At the time of a February 2004 outpatient visit, 
the veteran was noted to have had problems with her low back 
for 8 years.  She was on anti-inflammatory medications, pain 
medicines, and muscle relaxants.  

There were no radicular symptoms and the veteran mainly had 
pain in the low back area.  Physical examination revealed 
tenderness to palpation over the lumbar spine over the L1 
through L4 region.  

The veteran had some mild muscle spasms on the right side 
over the paraspinous area.  There was negative straight leg 
raising, bilaterally.  The veteran had full range of motion 
in the bilateral lower extremities.  The examiner assessed 
chronic low back pain, mainly mechanical in origin, with some 
mild spondylosis.  

In a March 2004 letter, J. H., indicated that he had kept in 
contact with veteran since her retirement from the service by 
way of e-mail or in person on a weekly basis.  He noted that 
she had spoken to him of being "laid up in bed" or having 
to miss work because of her back pain.  He indicated that he 
had personally seen her during times when she was not able to 
move around.  He also noted that she had used different types 
of massage products.  He further stated that the veteran 
endured quite a bit of pain and took many different types of 
medication for relief.  

In a March 2004 letter, J. J. indicated that she had known 
the veteran for several years.  She noted that since December 
2003 the veteran had reported having had very bad episodes of 
back pain and noted that a MRI had revealed permanent and 
degenerative changes.  She stated that the veteran's 
condition had progressively worsened over the years.  She 
further reported that the veteran was uncomfortable sitting 
for long periods of time.  She also indicated that the 
veteran had missed work as a result of her back problems and 
had back pain so severe that she could not bend over to dress 
herself.  

In an April 2004 letter, P. K. indicated that she had known 
the veteran since April 1990.  She noted that over the past 
14 years she had seen the veteran's health decline.  She had 
had a major decline in her posture and was not able to bend 
over.  She reported that the veteran had purchased a back 
massager and had a pull out recliner with massage and heat.  
She noted that the veteran used this to get her up and around 
in the morning.  

A July 2004 MRI of the lumbar spine revealed no significant 
disc bulge or herniation.  There were mild disk bulges at L3-
4 and L4-5 without compressive sequelae.  There was a 
Schmorl's node seen at the inferior end plate of L2 and the 
superior end plate of L3.  There was no significant disk 
herniation.  

At the time of a July 2004 VA examination, the veteran 
reported having low back pain, all day, every day, in the 
midline with no radiation and no numbness or weakness.  She 
had bladder incontinence when coughing.  She did not use a 
brace, cane, or crutch.  There had been no physician directed 
bed rest.  The veteran took Percocet, Ultram, Darvocet, and 
Flexeril for relief.  A MRI had shown spondylosis.  

The veteran stated she was unable to cleanse herself after 
bowel movements, was unable to wash her hair, unable to bend 
over, unable to sleep, unable to sit for more than 10 
minutes, unable to do yard work, unable to reach in front of 
her, unable to work out, and unable to wash dishes.  She had 
difficulty driving and cooking.  She became nauseous from all 
her medications and was groggy.  She reported that she worked 
only as a part-time legal secretary because she could no 
longer work full-time due to her back.  She had no real 
flares of pain.  

Examination of the lumbar spine revealed normal curvatures 
with no tenderness or spasms.  She had right lateral bending 
from 0 to 30 degrees and left lateral bending from 0 to 10 
degrees.  Extension was from 0 to 10 degrees and flexion was 
from 0 to 35 degrees.  Right and left rotation was from 0 to 
30 degrees with pain throughout all ranges of motion with no 
diminution on repetitive testing.  A diagnosis of lumbar 
spondylosis was rendered.  

There were no additional limitations caused by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

In her April 2005 notice of disagreement, the veteran 
indicated that her condition had worsened.  She noted that 
she had had to change medications after they stopped working.  
She added that the medicines would "take care" of the pain 
but would wear off.  

The veteran was afforded an additional VA examination in May 
2005.  At that time, she reported having pain all day, every 
day.  There was no radiation to the buttocks or the legs but 
she did have bilateral leg cramps and bilateral paresthesias.  
She was occasionally awakened, approximately every other day, 
by foot numbness.  She had stress incontinence but no true 
incontinence.  She did not use a brace, crutch, or cane.  The 
veteran took Percocet, Ultram, Flexeril, and Tramadol.  There 
had been no physician directed bed rest in the past twelve 
months.  The veteran was unable to stand for more than 10 
minutes or sit for more than 5 minutes.  She could not do 
yard work and was unable to have sexual intercourse.  She was 
also unable to wash dishes or do grocery shopping.  

The veteran worked part time as a legal secretary.  She was 
not able to lift more than 5 pounds.  Back pain flared every 
day, lasting several hours, at which time she had to lay down 
and take medications.  

Physical examination revealed that the veteran was in no 
acute distress and walked without a limp.  Examination of the 
thoracolumbar spine revealed flattening and tenderness across 
the lower lumbar region.  There was no spasm.  Right and left 
lateral bending was to 20 degrees.  Extension and flexion 
were also to 20 degrees, with pain on all of these movements.  

The veteran had right and left rotation from 0 to 40 degrees 
with pain on both.  There was no diminution with repetitive 
testing.  The veteran had negative straight raising, 
bilaterally.  There was 5/5 motor strength throughout the 
lower extremities.  The veteran also had 2+ deep tendon 
reflexes in the lower extremities.  There was normal 
sensation in the lower extremities.  There were no "DeLuca 
factors" to consider.  A diagnosis of lumbosacral strain was 
rendered.  The examiner stated that there was no additional 
limitation of motion caused by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

Analysis

While the November 2003 treatment record showed that the 
veteran had forward flexion to 75 degrees (without reported 
consideration of additional limitation due to functional 
factors), the July 2004 examination showed forward flexion 
was limited to 35 degrees.  The latter measurement is 
slightly less limitation than is specified in the criteria 
for a 40 percent rating, if more closely approximates the 40 
than the 20 percent criteria.  38 C.F.R. §§ 4.7, 4.21.  The 
examination report also reflects that the veteran had pain 
throughout the range of forward flexion.  Hence, with 
consideration of functional factors, she met the criteria for 
a 40 percent rating.  38 C.F.R. §§ 4.40, 4.45.

There were no reports of lumbosacral range of motion between 
November 2003 and July 2004, but given the level of 
symptomatology, it is at least as likely as not that 
limitation of motion met the criteria for the 40 percent 
rating throughout the appeal period.

Ankylosis would be necessary for an evaluation in excess of 
40 percent on the basis of the orthopedic manifestations of 
the back disability.  During the appeal period prior to May 
18, 2005, she retained the ability to move the thoracolumbar 
spine in all directions.  It cannot, therefore, be found that 
she had ankylosis.

Prior to May 18, 2005, the treatment records show no doctor 
prescribed bed rest.  The examination reports also report no 
such history.  A rating above 40 percent would not be 
possible on the basis of the formula for rating 
intervertebral disc disease.  

There were no findings indicative of neurologic disability 
prior to May 18, 2005.  Hence, an additional evaluation for 
such disability is not warranted.

An evaluation in excess of 40 percent is also not warranted 
from May 18, 2005.  A schedular rating in excess of 40 
percent would require ankylosis, six weeks or more of 
incapacitating episodes, i.e.--doctor prescribed bedrest; or 
additional neurologic impairment.

There have been no reports of doctor prescribed bed rest 
since May 18, 2005.  The May 2005 VA examiner specifically 
noted that the veteran had not been prescribed bed rest for 
the past twelve months.  Moreover, the medical records do not 
reveal any prescriptions for bedrest and the veteran has not 
indicated that there have been any prescriptions written for 
her low back problems for bed rest.  Thus, the criteria for a 
higher evaluation have not been met.

While the May 2005 examination documented severe limitation 
of motion, the veteran retained the ability to move the spine 
in all directions.  There is no current evidence of ankylosis 
of the thoracolumbar spine.  As noted above, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  The veteran retains significant back motion.

Because the veteran is in receipt of the highest rating for 
limitation of motion, and a higher rating would require 
ankylosis, the provisions of 38 C.F.R. §§  4.40, 4.45 are not 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board further notes that no additional disability has 
been demonstrated due to neurologic impairment.  The veteran 
had normal sensation of the lower extremities at the time of 
his May 2005 VA examination along with 2+ deep tendon 
reflexes in the lower extremities.  Accordingly, an 
additional rating for neurologic impairment is not warranted.  
Thus the criteria for an evaluation in excess of 40 percent 
have not been met.  

Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's back disability has not required any periods of 
hospitalization.  The veteran has reported that her back 
disability caused her to reduce her employment from full to 
part time.  She has remained employed as a part-time legal 
secretary.  The 40 percent rating is meant to compensate her 
for considerable loss of time commensurate with that level of 
disability.  38 C.F.R. § 4.1.  She is also in receipt of 
combined compensation at the 90 percent level with additional 
special monthly compensation.  Given the veteran's ability to 
maintain part time employment as a legal secretary and her 
current level of compensation, marked interference with 
employment beyond that contemplated by her current schedular 
rating is not demonstrated.  The criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996).


ORDER

A 40 percent evaluation for mechanical low back pain with MRI 
evidence of spondylosis prior to May 18, 2005, is granted.  

An evaluation in excess of 40 percent for mechanical low back 
pain with MRI evidence of spondylosis is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of  Veterans Affairs


